Summary Prospectus Supplement February 28, 2017 Putnam Retirement Income Fund Lifestyle 1 Summary Prospectus dated November 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 87 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as a imposed on purchases (as a percentage of original purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Total annual fund Manage- Distribution Acquired annual fund Expense operating expenses Share ment and service Other fund fees and operating reimburse- after expense class fees (12b-1) fees expenses expenses expenses ment# reimbursement Class T 0.00% 0.25% 0.42%< 0.58% 1.25% (0.22)% 1.03% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/17. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $352 $615 $899 $1,705 305217 2/17 Summary Prospectus Supplement November 30, 2016 Putnam Retirement Income Fund Lifestyle 1 Summary Prospectus dated November 30, 2016 The information for Robert Schoen in the section Your fund's management is replaced with the following: Robert Schoen Chief Investment Officer – Global Asset Allocation, portfolio manager of the fund since 2004 304402 - 11/16 Putnam Retirement Income Fund Lifestyle 1 Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 11/30/16, are incorporated by reference into this summary prospectus. Goal Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Investment Management, LLC believes is consistent with preservation ofcapital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 87 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s SAI. Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 4.00% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.25% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees Distribution and service (12b-1) fees Other expenses Acquired fund feesand expenses Total annualfund operating expenses Expense reimbursement # Total annual fund operating expenses after expense reimbursement Class A 0.00% 0.25% 0.42% 0.58% 1.25% (0.22)% 1.03% Class B 0.00% 1.00% 0.42% 0.58% 2.00% (0.22)% 1.78% Class C 0.00% 1.00% 0.42% 0.58% 2.00% (0.22)% 1.78% Class M 0.00% 0.50% 0.42% 0.58% 1.50% (0.22)% 1.28% Class R 0.00% 0.50% 0.42% 0.58% 1.50% (0.22)% 1.28% Class R6 0.00% N/A 0.27%< 0.58% 0.85% (0.22)% 0.63% Class Y 0.00% N/A 0.42% 0.58% 1.00% (0.22)% 0.78% *Applies only to certain redemptions of shares bought with no initial sales charge. **This charge is phased out over six years. ***This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s other expenses, including a change to the fund’s investor servicing arrangements effective September 1, 2016. <Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect current fees for class A shares and adjusted to reflect the lower investor servicing fees applicable to class R6 shares. #Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/17. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds.
